Citation Nr: 0825424	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to February 24, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include based on liberalizing 
legislation.



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the a decision rendered by the RO in November 
2006.  



FINDING OF FACT

1.  The veteran's application for service connection for PTSD 
was received by VA on February 24, 2004.  

2.  The initial medical evidence of PTSD is dated February 
11, 2004.  



CONCLUSION OF LAW

An effective date prior to February 24, 2004, the date of 
receipt of the veteran's claim, for the grant of service 
connection for PTSD is not assignable.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran a letter in November 2005 in which he 
was informed of the requirements needed to establish 
entitlement to an earlier effective date.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims file.  

The Board notes that the veteran was informed in March 2006 
that an earlier effective date would be assigned if his claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis

The veteran asserts that the effective date for the grant of 
service connection for PTSD should be earlier than February 
24, 2004 because he has had PTSD for many years and the 
liberalizing law involving PTSD was passed in 1980.  

The Board notes in this regard that the veteran was granted 
service connection for PTSD by rating decision in May 2004 
and assigned a 70 percent evaluation, effective on February 
24, 2004.  

According to the applicable regulations, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran's claim of service connection for PTSD was 
received by VA on February 24, 2004.  There is no prior 
correspondence on file from the veteran prior to this date.  

The initial medical evidence of PTSD was an evaluation report 
from J.C.L., M.D., dated on February 11, 2004, which contains 
a diagnosis of PTSD due to service trauma.  An April 2004 VA 
psychiatric evaluation then confirmed the diagnosis of PTSD.

Based on this evidence, the RO granted service connection for 
PTSD in a May 2004 rating decision and assigned a 70 percent 
evaluation effective beginning on February 24, 2004, the date 
that the claim was received by VA.  

Because the VA regulations applicable to this case provide 
that the effective date for the grant of service connection 
is the later of the date of receipt of claim or the date 
entitlement arose, the effective date can be no earlier 
February 24, 2004 or the date of claim.  

Accordingly, an effective date prior to the February 24, 2004 
cannot be assigned under the law.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

The Board now turns to the veteran's assertions that the 
effective date for service connection for PTSD should be a 
year prior to the February 2004 date of claim, in accordance 
with 38 U.S.C.A. § 5110(g), because he has had PTSD since 
service, and the law controlling this case was liberalizing 
and because benefits may be authorized for a period of one 
year prior to the date of receipt of a request from the 
claimant received by VA more than one year after the 
effective date of the liberalizing legislation.  See 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a), (3) 
(2007).

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits, and the VA General Counsel has held 
that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" in accordance with 38 C.F.R. § 3.114(a).  VAOPGCPREC 
26-97 (July 16, 1997).  

If a claim is reviewed within one year of the effective date 
of a liberalizing law, benefits may be authorized from the 
date of the law; if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request.  38 
C.F.R. § 3.114(a).  

The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).  

However, the Federal Circuit found that the statutory 
authority to grant benefits one year prior to the date of 
administrative determination of entitlement can refer only to 
those cases in which the veteran had previously filed a claim 
which had been denied against the veteran.  McCay, 106 F.3d 
1580.  

In short, retroactive benefits under 38 C.F.R. § 3.114 are 
for application only when the beneficiary had previously 
filed a claim that was denied.  As the veteran did not 
previously file a claim for a psychiatric disorder that was 
denied, retroactive entitlement to service connection under 
38 C.F.R. § 3.114(a) is not for application.  



ORDER

The claim for an effective date prior to February 24, 2004 
for the grant of service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


